      Case 1:20-cv-00632-JSR Document 76 Filed 06/17/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KRISTOPHER R. OLSON,
 CHRISTOPHER LOPEZ, WARREN
 BARBER, CHRISTOPHER CLIFFORD,
 AND ERIK LIPTAK, individually
 and on behalf of all others
 similarly situated,                      20-cv-632 (JSR)
                 Plaintiffs,
      v.                                  ORDER STAYING
 MAJOR LEAGUE BASEBALL; MLB               UNSEALING PENDING
 ADVANCED MEDIA, L.P.; HOUSTON            RESOLUTION OF APPEAL
 ASTROS, LLC; and BOSTON RED
 SOX BASEBALL CLUB, L.P.,
                 Defendants.

JED S. RAKOFF, U.S.D.J.

    During discovery in this case, and pursuant to a

confidentiality order, defendants provided plaintiffs a letter

dated September 14, 2017 from the Commissioner of Major League

Baseball (“MLB”) to the New York Yankees (the “Yankees”)

detailing the results of an investigation by MLB of alleged

rules infractions by the Yankees (the “Yankees Letter”). After

the Court dismissed the lawsuit, the plaintiffs moved for

reconsideration, partially on the basis of the Yankees Letter.

Specifically, plaintiffs alleged that when the MLB Commissioner

issued a press release on September 15, 2017 that stated that

the Yankees had been found guilty of a technical infraction, he

made an actionable misrepresentation, since the Yankees Letter



                                   1
      Case 1:20-cv-00632-JSR Document 76 Filed 06/17/20 Page 2 of 3



showed that the violation was more serious. The plaintiffs then

sought to have the Yankees Letter, which had by then been filed

under seal at the request of defendants MLB and MLB Advanced

Media, L.P. (collectively “MLB defendants”), made part of the

public record of this case. Although the Court ultimately denied

the motion for reconsideration, it reserved decision on the

unsealing, and, in this connection, not only heard from the MLB

defendants, but also invited the Yankees, which is not a party

to this case, to nevertheless give the Court the benefit of its

views on the question of unsealing.

    Ultimately, the Court ruled that the Yankees Letter, with

minor redactions to protect individual identities, should be

unsealed. Although the MLB defendants had earlier argued that

the letter was wholly in accord with the Commissioner’s public

statement, and now argued that release of the letter would harm

the Yankees’s reputation, these mutually inconsistent arguments,

as well as other arguments offered by the MLB defendants and the

Yankees, were unpersuasive. Indeed, one might be tempted to

conclude that there is no justification for keeping the letter

sealed. Nevertheless, the Court stayed its order so that the

Yankees and the MLB defendants could present to the Court of

Appeals their contention that the letter should continue to be

suppressed, in derogation of the public’s right to know.




                                   2
         Case 1:20-cv-00632-JSR Document 76 Filed 06/17/20 Page 3 of 3



     The Yankees and MLB defendants have now filed their appeal

and assured the Court that they will ask the Court of Appeals to

expedite the appeal. Accordingly, the Court extends its stay of

the unsealing until the Court of Appeals issues its ruling on

the appeal by the Yankees and MLB defendants.1

     SO ORDERED.

Dated:       New York, NY                       ________________________

             June 17, 2020                      JED S. RAKOFF, U.S.D.J.




1
  Concomitantly, the Court will stay pending resolution of the
appeal the unsealing of certain references to the Yankees Letter
in the parties’ submissions to the Court in connection with the
motion for reconsideration. Specifically, the Court will not
unseal Proposed Amended Complaint paragraphs 133-134 (Dkt. No.
64-1) and 406-408 (Dkt. No. 64-2), pages 10-11 of plaintiffs’
opening memorandum of law (Dkt. No. 60), pages 14-16 of MLB
defendants’ opposition brief (ECF No. 65), and pages 6-7 of
plaintiffs’ reply memorandum of law (ECF No. 71).


                                      3
